Citation Nr: 0017713	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  96-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a cerebral 
concussion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
multiple non-facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1995 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims for increased ratings for his service-
connected cerebral concussion and for multiple non-facial 
scars.  This matter also comes before the Board following an 
April 1996 RO decision that, among other things, denied the 
veteran's claim of service-connected for a low back 
disability.

In November 1996, the veteran withdrew other rating claims 
from appellate review:  claims for increased ratings for left 
knee instability, dislocation of the left hip, and residuals 
of a fracture of the left ankle.  38 C.F.R. § 20.204(b) 
(1999) (a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision).

In November 1998, the Board remanded the case for further 
evidentiary development.  In March 2000, the RO granted 
service connection for a low back disability, specifically 
"degenerative disc disease, L3-S1, with disc herniation to 
the right at L3-L4."  Additionally, an increased (10 
percent) rating was granted for the cerebral concussion.  
Accordingly, the only issues remaining on appeal are as 
stated on the cover page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected cerebral concussion is 
manifested by complaints of headaches, memory loss, and 
disequilibrium.

2.  The veteran's service-connected non-facial scars of the 
left ankle, knee, and thigh are not tender and painful, or 
poorly nourished with repeated ulceration; none results in 
functional debility beyond that contemplated by ratings 
already in effect for the left ankle, knee, or hip.


CONCLUSIONS OF LAW

1.  A rating greater than the currently assigned 10 percent 
for service-connected cerebral concussion is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a 
(Diagnostic Code 8045) (1999).

2.  A compensable rating for service-connected multiple non-
facial scars is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.14, 4.118 (Diagnostic Codes 7803, 
7804, 7805) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected cerebral concussion and multiple non-facial 
scars are manifested by increased adverse symptomatology 
which interferes with his ability to function.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

I.  The Facts

The most recent VA treatment records, dated from February 
1998 to November 1998, and private treatment records, dated 
from April 1992 to February 1999, are negative for 
complaints, diagnoses, and/or treatment for problems opined 
to be secondary to the cerebral concussion or multiple non-
facial scars.  However, records contain several complaints of 
dizziness, headaches, and/or blurred vision.  See private 
treatment records dated in April 1992, May 1992, March 1993, 
November 1994, and June 1998.  These complaints primarily 
appeared to be secondary to disabilities unrelated to the 
current issues on appeal (i.e., bronchitis, a fall down some 
stairs, and, more recently, an adverse reaction to 
medication).  Similarly, Mark G. Franz, D.O., in an April 
1996 letter, reported that he had evaluated the veteran's 
left knee in July 1995 and that examination demonstrated left 
knee pain on palpation and with motion; however, Dr. Franz 
did not state whether he had examined the scar on the 
veteran's left knee.

At a July 1995 VA hip examination, the veteran reported that 
he had been involved in an automobile accident in 1958 and 
suffered a fracture of the left ankle, injury of the left 
knee, fractured pelvis with shortening of the left leg, 
dislocation of the left hip, and a cerebral concussion.  On 
examination, the left hip had a well-healed postoperative 
scar along the left femoral region measuring 9 centimeters in 
length.  There was no keloid formation, but it was slightly 
discolored and tender to touch.  Examination of the left knee 
disclosed a well-healed postoperative scar along the patellar 
region horizontally measuring 7 centimeters in length with no 
evidence of keloid formation, discoloration, or tenderness.  
Examination of the left ankle revealed a small scar measuring 
3 centimeters in length above the lateral malleolus region.  
That scar was not discolored and there was no keloid 
formation.  On neurological examination, cranial nerves were 
intact.  The diagnoses included history of cerebral 
concussion, remote, symptomatic with cephalalgia and 
occasional dizziness as well as scars over the left hip, knee 
and ankle as described above. 

At an October 1996 VA hip examination, it was observed that 
the veteran was sensitive to touch over the entire left lower 
extremity, but he did not clearly identify any particular 
tender scar.  Specifically, there was tenderness over the 
left groin, the left greater trochanter, around the left 
patella, the medial and lateral joint lines, along the 
hamstrings, and medially and laterally on the ankle.

At the July 1997 VA examination, the veteran complained of 
left lateral thigh and anterior ankle scar pain.  In 
addition, he complained of headaches which occurred two to 
three times a week and which began with cervical pain and 
surrounded the head like a tight band.  The veteran also 
stated that he experienced exacerbations of his headaches 
when he had an increase in his lumbar pain.  He reported that 
he took Darvocet for his headaches.  In addition, he reported 
having episodes of imbalance three times a week that lasted 
approximately 15 seconds each time.  The veteran noted that 
this problem with episodic imbalance began after his 1958 
motor vehicle accident.  He also complained of a decreased 
sense of smell.  He reported that, in 1993, he fell down some 
steps and fell off of a "Cat Walk," but only sustained 
superficial scrapes from these falls.  A 1996 cranio-cerebral 
computerized tomography (CT) did not show any abnormalities, 
tumor, or post-traumatic encephalomalacia. 

On examination, his post-traumatic/post-operative scars 
included a left lateral thigh scar, a left anterior knee 
scar, and a left ankle scar.  Specifically, the left lateral 
thigh scar was 1 centimeter wide and 8 centimeters vertical 
(standing), thickened, and had a dozen identifiable suture 
scars.  The left knee scar was a 6 centimeter diagonal scar 
on the front of the knee.  The left ankle scar was a 5 
centimeter by 1 centimeter diagonal scar on the front of the 
ankle.  On palpation of the scars, the veteran reported mild 
pain at the left ankle scar.  On neurological examination, 
the veteran was alert, attentive, and oriented in all 
spheres.  He was appropriately conversant without word 
finding difficulties.  Examination of the cranial nerves 
revealed decreased smell perception.  Specifically, at the 
left nostril, he could identify a lemon scent, but not an 
apricot, pear, or mushroom scent.  At the right nostril, he 
failed all of the above scents.  Moreover, although he 
perceived finger tapping and finger rubbing at both ears, he 
seemed to perceive it less well at his right ear.  Cranial 
nerves were otherwise without evidence of abnormality.

The diagnoses included recurrent brief and mild post-
traumatic disequilibrium possibly related to post-traumatic 
cochlear changes and recurrent cervical-sub-occipital post-
traumatic headaches progressing to generalized 
musculoskeletal tension headaches.

Subsequently, in January 1998, a VA physician reviewed the 
veteran's medical records.  The physician opined that the 
veteran

. . . did have car accident in 1958 and 
he suffered from multiple injuries[,] 
including lacerations on his face, hip 
dislocation, fracture of bones . . .  The 
scars on his lower extremities are also 
from the accident and subsequent surgical 
procedures.  None of them has abnormal 
appearance and do not cause pain.  The 
pain is not from his scars.

At the February 1998 VA examination, the examiner opined, 
after review of the claims file, that, 

. . . [a]fter examining the [veteran's] 
chart, I can find no objective evidence 
that scars on his left thigh or hip 
region are painful or tender.  The 
[veteran's] antalgic gait seems to be 
more related to his knee and ankle 
condition, than it is related to pain due 
to scars.

At the March 1999 VA scars examination, the examiner observed 
that the veteran had several scars.  Specifically, he had 
scars on the anterolateral aspect of the left ankle, on the 
anterior aspect of the left knee, and the lateral aspect of 
the left thigh.  These scars were not hypertrophic, and did 
not have significant tenderness with percussion.  The 
examiner opined that the veteran had 

. . . several scars related to the 
injuries suffered in 1958.  However, 
these do not appear to be the cause of 
any pain or disability for this gentleman 
as he has no tenderness associated with 
these scars whatsoever.  They appear to 
be normal reparative scars consistent 
with the injuries which he reportedly 
sustained.

Specifically, as to the non-facial scars, the examiner opined 
that

. . . the scars overlying the ankle and 
knee are consistent with the injury which 
he previously sustained and do not appear 
to be a source of any disability 
whatsoever.  The left thigh scar is 
apparently a surgical scar related to a 
previous orthopedic procedure, however, 
it too is not resulting in significant 
pain or disability.  Hence, these scars 
appear to be of little clinical 
significance.

At the April 1999 VA spine examination, the veteran 
complained that his memory and concentration were not like 
they used to be, and he reported that he had difficulty 
sleeping.  On examination, the veteran was alert and 
oriented, and cranial nerves II through XII were intact.  It 
was opined that the veteran's ". . . headaches, symptoms of 
light-headedness and complaints of memory [loss] may relate 
to his past concussion."

At the February 2000 VA brain examination, the veteran 
reported that he had chronic pain and depression since his 
1958 accident.  On examination, the veteran was alert, 
attentive, oriented, and appropriately conversant without 
word finding difficulty or paraphasia.  However, the examiner 
opined that chronic pain and its intimately linked depression 
caused a general cognitive decline.  It was felt that the 
veteran continued to have headaches which radiated to the 
frontal region on a continuous basis.  It was also opined 
that the veteran had severe cervical spinal stenosis which 
could account for his chronic complaint of suboccipital 
headaches.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).

As for the veteran's claim for an increased rating for his 
service-connected cerebral concussion, the Board notes that, 
most recently, this disability was rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(brain disease due to trauma).  See RO decisions entered in 
August 1961, November 1962, and March 2000.  Under Diagnostic 
Code 8405, evidence of purely neurologic disabilities, such 
as hemiplegia, epileptiform seizures, and facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.  
Evidence of purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a.

The evidence is significant as much for what it does not show 
as what it does.  Specifically, the most recent VA treatment 
records contain several complaints of dizziness, headaches, 
and/or blurred vision.  See private treatment records dated 
in April 1992, May 1992, March 1993, November 1994, and June 
1998.  However, these complaints appear to be secondary to 
disabilities unrelated to the current issues on appeal (i.e., 
bronchitis, a fall down some stairs, and, more recently, an 
adverse reaction to medication).  Id.  At a July 1995 VA hip 
examination, neurological examination disclosed all nerves to 
be intact.  The diagnoses were history of cerebral 
concussion, remote, symptomatic with cephalalgia and 
occasional dizziness.  Likewise, at the July 1997 VA 
examination, neurological examination disclosed that the 
veteran was alert, attentive, and oriented in all spheres.  
The diagnosis was recurrent brief and mild post-traumatic 
disequilibrium possibly related to post-traumatic cochlear 
changes.  Similarly, at the April 1999 VA spine examination, 
while the veteran complained that his memory and 
concentration were not like they used to be, he was alert and 
oriented and cranial nerves II through XII were intact.  It 
was opined that the veteran's ". . . headaches, symptoms of 
light-headedness and complaints of memory [loss] may relate 
to his past concussion."  Lastly, at the February 2000 
examination, the veteran was once again alert, attentive, 
oriented, and appropriately conversant.  

The Board finds that, while the veteran has complained of a 
number of problems, including a problem with smell, only 
complaints of headaches, memory loss, and disequilibrium have 
been attributed to the concussion.  There has been no 
objective confirmation of a neurologic disability due to the 
concussion which is ratable separate from the rating already 
assigned under Diagnostic Code 8045.  (The veteran is already 
receiving the maximum disability award possible under 
Diagnostic Code 8045.  38 C.F.R. § 4.124a.)  Moreover, there 
is no evidence that the veteran experiences multi-infarct 
dementia such that a higher rating may be assigned under 
Diagnostic Code 9304.  38 C.F.R. § 4.124a.  Therefore, an 
increased rating is not warranted.  In short, the only 
problems recognized thus far as symptomatic of the concussion 
are the veteran's headaches, memory loss, and disequilibrium, 
none of which is shown to be representative of more than a 
purely subjective complaint.

Based on the statements that the veteran made to a number of 
his VA examiners (i.e., that he had been unable to work 
because of the headaches and disequilibrium caused by his 
service-connected cerebral concussion) the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran has described his 
symptoms as being so bad that he could not work, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
The current evidence of record does not demonstrate that 
problems due to his cerebral concussion have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  While a February 2000 VA examiner 
opined that the veteran had not led as productive a life as 
he might have because of the 1958 accident, there is no 
indication that the impairment due to his cerebral concussion 
is so exceptional as to render the schedular criteria 
inapplicable.  It is undisputed that his service-connected 
cerebral concussion has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

As for the multiple non-facial scars, the Board notes that 
historically these scars were rated by the RO as non-
compensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Id.  Given the disability evaluation assigned the 
veteran's service-connected scars, he will be entitled to an 
increased rating if any scarring is poorly nourished with 
repeated ulceration (10 percent) (Diagnostic Code 7803), is 
tender and painful on objective demonstration (10 percent) 
(Diagnostic Code 7804), or produces compensably disabling 
limitation of function of the body part which they affect 
(Diagnostic Code 7805).  38 C.F.R. § 4.118 (1999).

The Board notes that the record on appeal is clear that the 
non-facial scars in question are post-traumatic and/or post-
operative scars on the veteran's left thigh, knee, and ankle.  
See RO decision entered in August 1961.  Tellingly, at the 
July 1995 VA examination, the first two scars were described 
as well healed and the third scar was described as small.  
Moreover, while the post-operative scar along the left 
femoral region was slightly discolored and tender to touch, 
neither the left knee or ankle scars had keloid formation, 
discoloration, and/or tenderness.  Interestingly, the October 
1996 VA examiner, like Dr. Franz in his April 1996 letter, 
merely reported general sensitivity and/or pain in left lower 
extremity, but did not attribute such problems to the 
veteran's scars.  At the July 1997 VA examination, the left 
lateral thigh scar was described as thickened and having 
identifiable suture scars and, on palpation of the scars, 
only the left ankle scar caused the veteran pain.  In January 
1998, after a review of the veteran's medical records, it was 
opined that ". . . [n]one of [the scars] has abnormal 
appearance and [they] do not cause pain."  Likewise, at the 
February 1998 VA examination, the examiner opined, once again 
after review of the claims file, that he could "find no 
objective evidence that scars on his left thigh or hip region 
are painful or tender."  The veteran's antalgic gait 
appeared to be more related to his knee and ankle condition, 
than to pain due to scars.  Similarly, at the March 1999 VA 
examination, the examiner opined that the scars were not 
hypertrophic and did not have significant tenderness with 
percussion.  This examiner also opined that they did not 
result in significant disability.

Therefore, while the left thigh scar had at one point been 
described as tender, thickened and, having identifiable 
suture scars and the left ankle scar had been reported to 
cause pain on palpation, neither the left thigh, knee, or 
ankle scar has ever been described as poorly nourished with 
repeated ulceration, or both tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  Therefore, based upon the findings at the most 
recent VA examinations, and a review of all medical records 
associated with the claims file, an increased rating is not 
warranted based on the objective clinical findings.  Id.

As for Diagnostic Code 7805, the Board notes that there is no 
evidence that the veteran's left thigh, knee, or ankle scar 
produces any limitation of function of any part affected, 
such as the hip, knee, or ankle.  Moreover, because 
Diagnostic Code 7805 would allow for compensation for the 
same losses for which the veteran is already being 
compensated because of his service-connected left knee 
disability, left hip disability, and left ankle disability 
(see RO decision entered in August 1961), including 
functional loss due to pain, an increased rating can not be 
awarded because it would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1999).

The Board has considered the veteran's arguments as set forth 
in written statements to the RO.  However, while a lay 
witness can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
the current severity of his service-connected disabilities is 
not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran has not been shown to possess, may provide 
evidence regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

The Board consequently concludes that the preponderance of 
the evidence is against these claims.  Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999), but does not find the evidence is of 
such approximate balance as to warrant its application.


ORDER

An increased rating for a cerebral concussion is denied.

An increased (compensable) rating for multiple non-facial 
scars is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

